Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the end plate."  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the deposition material layers."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 14-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Warner et al. (US 2017/0251713).
Claim 14: Warner et al. discloses a method for forming an object using additive manufacturing (abstract). The method includes depositing a first layer using an extruder end-effector carried by an extruder arm (fig. 7; ¶ 75); heating a region of the first layer using a heater unit carried by the extruder arm (fig. 7; ¶ 101); depositing a second layer using the extruder end-effector on top of the heated region of the first layer (¶ 75).
Claim 15: Warner et al. discloses the step of heating the region of the first layer includes using at least one of a plurality of heating elements of the heater unit to direct radiant heat energy towards the first layer (fig. 7).
Claim 20: Warner et al. discloses the step of heating a region of the first layer using a heater unit carried by the extruder arm includes using a heater unit which comprises a plurality of heating elements, wherein each one of the plurality of heating elements is operable to direct said radiant heat energy towards the deposition material layers independently of the remaining ones of the plurality of heating elements (fig. 7; ¶ 112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (US 2017/0251713) in view of ‘456 (FR 2145456) or Pham et al. (US 6,328,919).
Claims 1-2, 4 and 6-7: Warner et al. discloses an additive manufacturing machine (abstract). The machine includes an extruder arm having an end plate (fig. 7); an extruder end-effector carried by the arm including an extruder screw (¶¶ 23, 26); a nozzle positioned at an end of the screw (¶ 26); a motor (¶¶ 104-106); and a plurality of heater units surrounding the nozzle in an array (333; fig. 7). Warner et al. is silent as to the extruder screw being heated. However, ‘456 and Pham et al. disclose the use of heated extruder screws. As taught by ‘456, a heated extruder screw prevents adhesion of material to the screw (title). And as taught by Pham et al., a heated extruder screw minimizes temperature fluctuations in the material. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have heated the extruder screw of Warner et al. to prevent adhesion of material to the screw and/or minimize temperature fluctuations in the material, as taught by ‘456 and Pham et al.
Claims 8, 10 and 12-13: Warner et al. discloses an additive manufacturing machine (abstract). The machine includes an extruder arm having an end plate (fig. 7); an extruder end-effector carried by the arm including a extruder screw (¶¶ 23, 26); a nozzle positioned at an end of the screw (¶ 26); a motor (¶¶ 104-106); and a plurality of heater units surrounding the nozzle in an array (333; fig. 7). Warner et al. is silent as to the extruder screw being heated. However, ‘456 and Pham et al. disclose the use of heated extruder screws. As taught by ‘456, a heated extruder screw prevents adhesion of material to the screw (title). And as taught by Pham et al., a heated extruder screw minimizes temperature fluctuations in the material. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have heated the extruder screw of Warner et al. to prevent adhesion of material to the screw and/or minimize temperature fluctuations in the material, as taught by ‘456 and Pham et al.
Eskimo Pie Corp. vs. Levous et al., 3 USPQ 23 and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (US 2017/0251713), as applied to claim 14 above.
Warner et al. is silent as to the shape of the array. However, there is no invention in merely changing the shape or form of an apparatus without changing its function except in a design patent (see Eskimo Pie Corp. vs. Levous et al., 3 USPQ 23 and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517.  The examiner can normally be reached on 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LARRY W THROWER/Primary Examiner, Art Unit 1742